Citation Nr: 1212736	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a myofascial strain of the left paraspinal muscles.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral lower extremity disorder, claimed as pain and numbness in the left leg, left hip, buttocks, groin, pelvis and/or toes of the bilateral feet.  

3.  Entitlement to service connection for lumbosacral degenerative disc disease.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran served on active duty for training from July 1977 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The August 2006 rating decision granted service connection for a myofascial strain of the left paraspinal muscles and assigned a 20 percent disability evaluation effective from August 8, 2005.  The January 2008 rating decision denied compensation pursuant to 38 U.S.C.A. § 1151 for left leg, right hip, left hip, buttocks, and pelvic pain.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.  

In August 2009, the Board denied entitlement to a higher initial evaluation for a myofascial strain of the left paraspinal muscles and to compensation pursuant to 38 U.S.C.A. § 1151 for left leg, right hip, left hip, buttocks, and pelvic pain.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2011 Memorandum Decision, the Court vacated the August 2009 Board decision and remanded the matter to the Board. 

Meanwhile, the Board notes that the RO also issued a rating decision in January 2011, which in pertinent part, denied entitlement to service connection for lumbosacral degenerative disc disease.  As will be discussed below, that issue has not been properly prepared for appellate review and must be remanded for procedural purposes.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required. 




REMAND

Prior to adjudicating the claims of entitlement to a higher initial evaluation  for a myofascial strain of the left paraspinal muscles and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral lower extremity disorder, further development is necessary.  

During the course of this appeal, VA assisted the Veteran in the development of these claims by affording him VA examinations during which examiners discussed the severity of the Veteran's service-connected low back disability and whether the pain and numbness in his left leg, left hip, buttocks, groin, pelvis and bilateral toes resulted from VA surgery performed on April 4, 2007.  However, according to the Court's July 2011 Memorandum Decision, the opinions of the VA examiners are inadequate to decide these claims. 

With regard to the claim for a higher initial evaluation for a myofascial strain, the Board had noted that the Veteran's lumbar spine flexion and extension were limited by pain; however, the Board also observed that there were no medical records in the claims file indicating to what degree those ranges of motion were additionally limited due to the pain.  The Court pointed out in the Memorandum Decision that the July 2006 VA examiner had not provided such findings and did not address whether the Veteran's reported flare-ups caused functional loss.  

In a written statement dated in January 2012, the Veteran's representative also asserted that further development was needed to determine whether the Veteran was entitled to separate evaluations for neurological manifestations of his low back disability.  She noted the examiner's determination that the Veteran's left lateral femoral cutaneous neuropathy was not related to his active service or his service-connected low back disability because the neuropathy manifested following his 2004 prostate surgery.  She claimed that the finding ignored a June 2006 private medical opinion establishing that the Veteran had symptoms of this disability as early as eight years prior to the prostate surgery.  The representative argued that, to the extent the Veteran experienced neuropathy due to prostate surgery, a medical opinion is needed to distinguish that neuropathy from any neuropathy that was secondary to the Veteran's low back disability. 

The United States Court of Appeals for Veterans Claims (Court) has held that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a medical opinion is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected myofascial strain of the left paraspinal muscles.  

With regard to the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral lower extremity disorder, the Court found that the Board erred by not making a finding as to whether the Veteran has additional disability as a result of the April 2007 surgery.  In the August 2009 decision, the Board did acknowledge the Veteran's claim that certain pre-surgery symptoms were worse after the laminectomy; however, the Board also noted that the VA examiner found his condition "to be essentially the same" before and after the surgery.  It was also noted that the post-operative reports of pain were inconsistent with the clinical findings. The Court further pointed out that the Board did not address the Veteran's contention that his complaints of symptoms to his right lower extremities first appeared after the April 2007 surgery.  

Although the VA examiner appeared to suggest that there was no additional disability, he did not specifically state that fact.  Therefore, the Board finds that an additional VA examination and medical opinion would be helpful in deciding the claim for compensation pursuant to 38 U.S.C.A. § 1151.

In addition, the Court found that the Board erred in its August 2009 decision by referring to the Veteran's informed consent to VA surgery performed on April 4, 2007, as "containing all of the required elements with no abbreviations."  The Court explained that, although there are clinical notes of record referring to such consent, the Veteran's actual written consent form is not of record.  Therefore, the RO should attempt to obtain a copy of the Veteran's informed consent form.  

Lastly, the Board notes that the RO issued a rating decision in January 2011, which in pertinent part, denied service connection for lumbosacral degenerative disc disease (claimed as part of the Veteran's service-connected low back disability).  The Veteran subsequently submitted a notice of disagreement (NOD) with respect to that issue in February 2011.  To date, however, the RO has not issued a statement of the case (SOC).  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim). 

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should issue a statement of the case addressing the issue of entitlement to service connection for lumbosacral degenerative disc disease.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal. 

2.  The RO should undertake appropriate development to obtain any and all consent documents, to include an informed consent form signed by the Veteran prior to his surgery in April 2007.  

All attempts to obtain these records should be documented in the claims file.  If such evidence is unavailable, the Veteran and his representative should be informed.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected myofascial strain of the left paraspinal muscles.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability or functional loss due to these factors.  The examiner should also state to what degree the Veteran's range of motion is limited by pain.

The examiner should identify all neurological manifestations of the disability.  He or she should specifically discuss whether the Veteran has any neuropathy associated with his service-connected myofascial strain.  In so doing, the examiner should note the June 2006 private medical opinion indicating that the Veteran had the symptoms of left lateral femoral cutaneous neuropathy eight years prior to undergoing prostate surgery.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine whether he has any additional disability due to fault on VA's part in furnishing medical care in April 2007.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions. 

The Veteran has claimed that he developed a bilateral extremity disorder due to surgery performed by VA in April 2007.  He specifically claimed that he has pain and numbness in the left leg, left hip, buttocks, groin, pelvis, and/or toes of the bilateral feet.  The Veteran's representative also asserts that he never complained of symptoms affecting his right side prior to his surgery on April 4, 2007.

The examiner should indicate whether there is any additional disability following the Veteran's surgery in April 2007.  The examiner should also comment as to whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

